DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Allowable Subject Matter
Claims 1-5, 17 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-5 and 25-29, the prior art of record does not teach or fairly suggest an apparatus along with claim features “a first switch coupled between an output of the amplifier and a gate of a transistor of a first current cell; a second switch coupled between a second input of the amplifier and a source/drain of the transistor of the first current cell; a third switch coupled between the output of the amplifier and the second input of the amplifier; a fourth switch coupled between the second input of the amplifier and a voltage output of the transconductance circuit, wherein the first, second, and fourth switches are closed and third switch is opened during a first time interval, and wherein the first, second and fourth switches are opened and the third switch is closed during a second interval” as recited in claim 1.
In regards to claims 17, 21-24 and 30-34, the prior art of record does not teach or fairly suggest an apparatus along with claim features “monitoring a current at a current output of the current cell and a voltage at the voltage output; while the first, second, and fourth switches are closed and third switch is opened; and controlling a fifth switch, a variable capacitor, and a sixth switch to control an amplitude of the output current pulse, wherein the fifth switch is coupled between the variable capacitor and another input of the amplifier, and wherein the sixth switch is coupled between the variable capacitor and a current output of the transconductance circuit that provides the output current pulse.” as recited in claim 17.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Kang et al [US 2013/0050288 A1] who teaches an LED driving unit configured to drive an LED array using the extended dimming signal, and a detection unit configured to detect a degradation of the LED array by measuring a forward voltage between the LED array and the LED driving unit.
The primary reason of allowance of the claims is improvement with (1) a first switch coupled between an output of the amplifier and a gate of a transistor of a first current cell; a second switch coupled between a second input of the amplifier and a source/drain of the transistor of the first current cell; a third switch coupled between the output of the amplifier and the second input of the amplifier; a fourth switch coupled between the second input of the amplifier and a voltage output of the transconductance circuit, wherein the first, second, and fourth switches are closed and third switch is opened during a first time interval, and wherein the first, second and fourth switches are opened and the third switch is closed during a second interval and (2) monitoring a current at a current output of the current cell and a voltage at the voltage output; while the first, second, and fourth switches are closed and third switch is opened; and controlling a fifth switch, a variable capacitor, and a sixth switch to control an amplitude of the output current pulse, wherein the fifth switch is coupled between the variable capacitor and another input of the amplifier, and wherein the sixth switch is coupled between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844